



EXHIBIT 10.1


ALARM.COM HOLDINGS, INC.
EXECUTIVE BONUS PLAN


1.
Purpose. As part of its executive compensation program, Alarm.com Holdings, Inc.
(the “Company”) has designed this Executive Bonus Plan (the “Bonus Plan”) to
operate under, and is part of, the Alarm.com Holdings, Inc. 2015 Equity
Incentive Plan (the “2015 Plan”), which has been approved by the Board and the
Company’s stockholders. The Bonus Plan provides Participants with incentive
awards, paid in cash and/or shares of Common Stock, based on the achievement of
objectively determinable performance goals over specified performance periods.



2.
Definitions. Defined terms not explicitly defined in the Bonus Plan but defined
in the 2015 Plan shall have the same definitions as in the 2015 Plan.

(a)    “Bonus Award” means, with respect to each Participant for each
Performance Period, the award determined pursuant to Section 5(f) below, which
is subject to the Committee’s authority under Section 5(f).
(b)    “Code” means the Internal Revenue Code of 1986, as amended.
(c)    “Committee” means the Compensation Committee of the Board (or a
subcommittee thereof), or such other committee of the Board (including, without
limitation, the full Board) to which the Board has delegated power to act under
or pursuant to the provisions of the 2015 Plan.
(d)    “Maximum Bonus Award” means, as to any Participant for a particular
Performance Period, the maximum award that may be granted to the Participant
under the Bonus Plan. In no event may the Maximum Bonus Award(s) paid to any one
Participant in respect of a calendar year exceed the amount specified in
Section 3(d) of the 2015 Plan.
(e)    “Participant” means an eligible officer selected by the Committee, in its
sole discretion, to participate in the Bonus Plan for a particular Performance
Period.
(f)    “Payout Determination Date” means, as to each Performance Period, the
date upon which the Committee determines the amounts payable pursuant to the
Target Bonus Award with respect to such completed Performance Period, in
accordance with Section 5(f).
(g)    “Payout Formula” means, as to each Performance Period, the formula or
payout matrix established by the Committee pursuant to Section 5 in order to
determine the Bonus Awards (if any) to be paid to each Participant for such
Performance Period. The Payout Formula may be (but is not required to be)
expressed as a percentage (which may be more than 100%) of the Target Bonus
Award. The Payout Formula may differ from Participant to Participant and, with
respect to any one Participant in a given Performance Period.


(h)    “Performance Goals” means the goal(s) (or combined goal(s)) determined by
the Committee, in its sole discretion, to be applicable to a Participant with
respect to a Bonus Award for a Performance Period, including, as set forth in
Sections 13(nn) and 13(oo) of the 2015 Plan. The criteria set forth in Sections
13(nn) or 13(oo) of the 2015 Plan may relate to the Company, one or more of its
Affiliates or one or more of its or their divisions or units, or any combination
of the foregoing, and may be applied on an absolute basis and/or be relative to
one or more peer group companies or indices, or any combination thereof, all as
the Committee shall determine. For the avoidance of doubt, the Bonus Awards
under this Plan do not qualify as “performance-based compensation” under Section
162(m) of the Code.
(i)    “Performance Period” means the period of time for measurement of
achievement of the Performance Goals that must be met to receive a Bonus Award
relating to such Performance Goal achievement, as determined by the Committee in
its sole discretion. Unless otherwise determined by the Committee, the
Performance Period will be each calendar year.
(j)    “Target Bonus Award” means the target award payable under the Bonus Plan
to a Participant for any Performance Period, as determined by the Committee in
accordance with Section 5(c).
(k)    “Target Determination Date” means the date or dates upon which the
Committee sets the Performance Goals and each Participant’s Target Bonus Award
with respect to a Performance Period, in accordance with Sections 5(b) and 5(c).


3.
Plan Administration.

(a)    The Committee shall be responsible for the general administration and
interpretation of the Bonus Plan and for carrying out its provisions. The
Committee may delegate specific administrative tasks to Company employees or
others as appropriate for proper administration of the Bonus Plan. The Committee
shall have such powers as may be necessary


1

--------------------------------------------------------------------------------





to discharge its duties hereunder, including, but not by way of limitation, the
following powers and duties, but subject to the terms of the Bonus Plan:
(i)    authority to adopt Performance Goals and Target Bonus Awards under the
Bonus Plan for a Performance Period;
(ii)    authority to determine eligibility and the amount, form, manner and time
of payment of any Bonus Awards hereunder, including authority to exercise
negative discretion in reducing any Maximum Bonus Award;
(iii)    authority to construe and interpret the terms of the Bonus Plan;


(iv)    authority to prescribe forms and procedures for purposes of Bonus Plan
participation and distribution of Bonus Awards; and
(v)    authority to adopt rules, regulations and bylaws and to take such actions
as it deems necessary or desirable for the proper administration of the Bonus
Plan.
(b)    Any rule or decision by the Committee that is not inconsistent with the
provisions of the Bonus Plan or the 2015 Plan shall be conclusive and binding on
all persons, and shall be given the maximum deference permitted by law.


4.
Eligibility. Participation in the Bonus Plan is at the discretion of the
Committee. Officers of the Company who are regularly employed (full or part
time) during a Performance Period and who are subject to Section 16 of the
Securities Exchange Act of 1934, are eligible to participate in the Bonus Plan.
If an officer is hired during a Performance Period, the Committee shall have the
discretion to determine whether such officer should be eligible to participate
in the Bonus Plan for such Performance Period. If the Participant’s Bonus Plan
target percent changes during a Performance Period, the officer’s Target Bonus
Award will be pro-rated based on those adjusted figures as follows: the Target
Bonus Award will be based on the number of days in the Performance Period with
the former Bonus Plan annual bonus target percent and the number of days in the
Performance Period with the new Bonus Plan annual target percent. A Participant
must be employed through the payment date to earn any award under this Bonus
Plan; if the Participant’s employment terminates before the payment date of any
Bonus Award, the Participant will not be eligible to receive a Bonus Award, or
any portion of a Bonus Award, except as provided in an applicable severance plan
or in an individual employment or retention agreement with such Participant. If
a Participant is on a leave of absence for a portion of a Performance Period,
the Participant will be eligible for a Bonus Award under the Bonus Plan relating
to such Performance Period based on actual salary earned during such Performance
Period (exclusive of any salary replacement benefits paid during the leave via
insurance).



5.
Bonus Awards.

(a)    Bonus Plan Components. The Bonus Plan components for each Performance
Period are: (i) the Performance Goals; (ii) the Target Bonus Award; (iii) the
Maximum Bonus Award; and (iv) the Bonus Award.
(b)    Performance Goal Determination. On the Target Determination Date for each
Performance Period, the Committee, in its sole discretion, shall establish the
Performance Goals for each Participant for such Performance Period. Such
Performance Goals shall be set forth in writing and the achievement of such
Performance Goals shall be substantially uncertain at such time.
(c)    Target Bonus Award. On the Target Determination Date for each Performance
Period, the Committee, in its sole discretion, shall designate a Target Bonus
Award for each Participant for such Performance Period. Each Participant’s
Target Bonus Award shall be set forth in writing. The Participant’s Bonus Award
for such Performance Period is calculated, in part (as further described below),
by reference to his or her Target Bonus Award.


(d)    Maximum Bonus Award. Subject to Section 2(d) above, the Maximum Bonus
Award that may be earned by a Participant for any Performance Period is
150 percent of the Participant’s Target Bonus Award.
(e)    Payout Formula. On the Target Determination Date for each Performance
Period, the Committee, in its sole discretion, shall establish the Payout
Formula for purposes of determining the Bonus Award that may be earned by each
Participant for such Performance Period. Each Payout Formula (a) shall be set
forth in writing, (b) shall provide for the payment of a Participant’s Bonus
Award if the Performance Goals for the Performance Period are achieved, and
(c) may provide for a Bonus Award payment greater than or less than the
Participant’s Target Bonus Award (i.e., a Maximum Bonus Award and a threshold
award), depending upon the extent to which the Performance Goals are achieved.
Notwithstanding the preceding, in no event shall a Participant’s Bonus Award for
any Performance Period exceed the Maximum Bonus Award.
(f)    Determination of the Bonus Award. On the Payout Determination Date for
each Performance Period, the Committee shall determine and certify in writing
(which may be by approval of the minutes in which the certification was made)
the extent to which the Performance Goals applicable to each Participant for
such Performance Period were achieved


2

--------------------------------------------------------------------------------





or exceeded. The Bonus Award for each Participant shall be determined by
applying the Payout Formula to the level of actual performance that has been
certified by the Committee. Notwithstanding any contrary provision of the Bonus
Plan, the Committee, in its sole discretion, may eliminate or reduce the Bonus
Award payable to any Participant below that which otherwise would be payable
under the Payout Formula in its discretion.


6.
Bonus Award Payment.

(a)    Right to Receive Payment. Each Bonus Award under the Bonus Plan shall be
paid solely from the general assets of the Company. Nothing in the Bonus Plan
shall be construed to create a trust or to establish or evidence any
Participant’s claim of any right to payment of a Bonus Award other than as an
unsecured general creditor with respect to any payment to which he or she may be
entitled.
(b)    Form of Payment of Bonus Awards. Except as otherwise determined by the
Committee, subject to Section 4, the Company shall distribute a Participant’s
Bonus Award to the Participant in the form of cash and/or shares of Common
Stock, as determined by the Committee, in its sole discretion, on the Payout
Determination Date for each Performance Period. Subject to Section 6(d), a
Participant’s Bonus Award shall be paid to the Participant as soon as is
practicable following the Payout Determination Date for the Performance Period,
but in no event later than the 15th day of the third calendar month after the
end of the calendar year in which the Participant’s Bonus Award is no longer
subject to a substantial risk of forfeiture, within the meaning of Treasury
Regulation Section 1.409A-1(d). Payments under this Bonus Plan shall be made in
a manner that complies with Treasury Regulation Section 1.409A-1(b)(4) and this
Bonus Plan shall be construed in accordance with such provision.
(c)    Tax Withholding. The Company will withhold from any payments under the
Bonus Plan and from any other amounts payable to a Participant by the Company
any amount required to satisfy the income and employment tax withholding
obligations arising under applicable federal and state laws in respect of a
Bonus Award. Without limiting the forgoing, with respect to any portion of a
Bonus Award paid in shares of Common Stock, the Company may, in its sole
discretion, satisfy all or any portion of its tax withholding obligations by
(i) causing a Participant to tender a cash payment, (ii) permitting a
Participant to enter into a “same day sale” commitment, if applicable, with a
broker-dealer whereby the Participant irrevocably elects to sell a portion of
the shares of Common Stock to satisfy the Company’s withholding obligation and
whereby the broker-dealer irrevocably commits to forward the proceeds necessary
to satisfy the Company’s withholding obligation directly to the Company, or
(iii) withholding from any shares of Common Stock otherwise issuable to a
Participant a number of whole shares having a fair market value as of the date
of payment not in excess of the minimum amount of tax required to be withheld by
the Company by law. The Company may require the Participant to satisfy any
remaining amount of the tax withholding obligations by tendering a cash payment.
Each Participant is encouraged to contact his or her personal legal or tax
advisors with respect to the benefits provided by the Bonus Plan. Neither the
Company nor any of its employees, directors, officers or agents are authorized
to provide any tax advice to Participants with respect to the benefits provided
under the Bonus Plan.
(d)    Deferral. The Committee may defer payment of Bonus Awards payable in cash
pursuant to Section 6(b), or any portion thereof, to Participants in accordance
with Section 409A of the Code as the Committee, in its sole discretion,
determines to be necessary or desirable. In addition, the Committee, in its sole
discretion, may permit a Participant to defer receipt of the payment of cash
that would otherwise be delivered to a Participant under the Bonus Plan. Any
such deferral elections shall comply with the requirements of Section 409A of
the Code, and shall be subject to such rules and procedures as shall be
determined by the Committee in its sole discretion.


7.
Amendment and Termination of the Bonus Plan. The Committee may amend, modify,
suspend or terminate the Bonus Plan, in whole or in part, at any time, including
adopting amendments deemed necessary or desirable to correct any defect or to
supply omitted data or to reconcile any inconsistency in the Bonus Plan or in
any Bonus Award granted hereunder; provided, however, that no amendment,
alteration, suspension or discontinuation shall be made that would change the
payment dates of any shares of Common Stock if such change would fail to comply
with the requirements of Section 409A of the Code. To the extent necessary or
advisable under applicable law, Bonus Plan amendments shall be subject to
stockholder approval. At no time before the actual distribution of funds to
Participants under the Bonus Plan shall any Participant accrue any vested
interest or right whatsoever under the Bonus Plan except as otherwise stated in
the Bonus Plan.



8.
No Guarantee of Employment. The Bonus Plan is intended to provide a financial
incentive to Participants and is not intended to confer any rights to continued
employment upon Participants whose employment will remain at-will and subject to
termination by either the Company or Participant at any time, with or without
cause or notice.



9.
Recovery. Any amounts paid (or shares of Common Stock granted) under this Bonus
Plan will be subject to recoupment in accordance with the Company’s Policy for
Recoupment of Incentive Compensation, as may be amended from time to time, and
any other clawback policy that the Company is required to adopt pursuant to the
listing standards of any national securities exchange or association on which
the Company’s securities are listed or as is otherwise required by the
Dodd-Frank Wall Street Reform and Consumer Protection Act or other applicable
law. No recovery of compensation under any



3

--------------------------------------------------------------------------------





recoupment or clawback policy will be an event giving rise to a right to resign
for “good reason” or “constructive termination” (or similar term) under any plan
of or agreement with the Company.


4